 
 
IV 
112th CONGRESS
2d Session
H. RES. 623 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2012 
Mrs. Myrick (for herself, Mr. Cooper, and Mr. Lankford) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prevent duplicative and overlapping government programs. 
 
 
That clause 3 of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(i) 
(1)The report accompanying each bill or joint resolution of a public character reported by any committee (including the Committee on Appropriations and the Committee on the Budget) shall contain— 
(A)an analysis by the Congressional Research Service to determine if the bill or joint resolution creates any new Federal program, office, or initiative that would duplicate or overlap any existing Federal program, office, or initiative with similar mission, purpose, goals, or activities along with a listing of all of the overlapping or duplicative Federal program or programs, office or offices, or initiative or initiatives; and 
(B)an explanation provided by the committee as to why the creation of each new program, office, or initiative is necessary if a similar program or programs, office or offices, or initiative or initiatives exist. 
(2) 
(A)It shall not be in order to consider a bill or joint resolution described in subparagraph (1) unless the committee of jurisdiction has prepared and posted on its website an overlapping and duplicative program analysis and explanation for the bill or joint resolution. 
(B)The analysis and explanation required by this subparagraph shall contain— 
(i)an analysis by the Congressional Research Service to determine if the bill or joint resolution creates any new Federal program, office, or initiative that would duplicate or overlap any existing Federal program, office, or initiative with similar mission, purpose, goals, or activities along with a listing of all of the overlapping or duplicative Federal program or programs, office or offices, or initiative or initiatives; and 
(ii)an explanation provided by the committee as to why the creation of each new program, office, or initiative is necessary if a similar program or programs, office or offices, or initiative or initiatives exist.. 
 
